Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Response to Amendment
The Amendment filed May 12, 2022 has been entered. Claims 1-12 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: "a device which automatically release and/or connects the coupling device of the blow moulding device" in claim 1, Lines 2-3 from bottom.
Because this claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant specification, the “device” is described as a robot gripper or handling manipulator.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Finger et al. (US2015/0145180) in view of Chen et al (US2016/0305591) and Hartl et al. (EP 0392234, English translation provided).
Regarding claims 1, 6, 7, 11, Finger discloses an apparatus for transforming plastic parisons to plastic containers with a transport device which transports the plastic parisons along a predetermined transport path (as shown in Fig. 1), wherein the transport device (Fig. 1, item 2) has a movable station support (Fig. 2, item 12) arranged at least indirectly on a stationary base support (Fig. 2, item 6) on which a plurality of transforming stations (Fig. 1, item 8) is arranged, wherein these transforming stations each have blow mould devices (Fig. 1, item 14) which each form cavities within which the plastic parisons (Fig. 2, item 10) can be transformed into the plastic containers (Fig. 2, item 20) and these blow mould devices are each disposed on blow mould supports (Fig. 2, item 16), wherein the apparatus has a changing device (Fig. 1, item 40) which is suitable and intended at least to remove the blow moulding devices from their blow mould supports and/or to arrange blow moulding devices on the blow mould supports, wherein the changing device has at least one gripping device (Fig. 9, item 52) for gripping the blow moulding device, wherein the gripping device is suitable for selectively changing a complete blow moulding device or only parts (as shown in Fig. 9, item 14 consists of item 14a, 14b and 14c) of the blow moulding device, wherein the reshaping station and the blow moulding device has a connection port (for example as shown in Fig. 7, item 15a (delivery and discharge elements) can be provided, in order to deliver media, such as for example temperature control media, to the blow mould shell 15 (related to claim 11) ([0143])).
Finger discloses that, it is conceivable that, for unlocking the blow mould devices on a mould support or also a mould support shell or also during unlocking of a base part of the blow mould device, the arrangement, that is to say in particular the side part and the base part, are mechanically connected to one another ([0093]). Finger discloses that, preferably, the gripping device may comprise at least one drive which causes a movement of at least one of these holding elements. This drive can be either an electric, hydraulic or pneumatic ([0036]). Finger discloses that, in addition, however, it would also be conceivable to use pneumatic (i.e. compressed air) and/or hydraulic drive units (for the gripping device) ([0145]). Thus, Finger discloses that the changing device having the gripping device provides compressed air (via pneumatic) to unlatch the blow moulds.  
Finger does not explicitly disclose that the changing device includes a device which automatically releases and/or connects the coupling device of the blow moulding device during gripping of the blow moulding device.
However, Finger discloses that, as illustrated in Figs. 7, 9, and 10, this changing device 40 has a first swiveling arm 56 as well as a second swiveling arm 54 ([0132]). Reference numbers 122, 124, 132 and 134 mark communication links for connecting a hydraulic or pneumatic medium. In Fig. 14b, the retaining elements 142 are shown to fasten the gripping means 52 on an arm ([0155], lines 16-20). Thus, the changing robot grabs the entirety blow moulding device and replaces it by a likewise entire and in particular also composed blow moulding device (col. 0028, lines 5-8). 
In summary, beginning at Finger, it would have been obvious for the changing robot to automatically manipulate communication links for connecting (or disconnecting) a hydraulic or pneumatic medium.
Further, Finger discloses the claimed invention except for the changing device including a device which automatically releases and/or connects the coupling device of the blow moulding device during gripping of the blow moulding device.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made Finger, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art.  One would have been motivated to automate the changing device in order to improve efficiency of the operation.
However, Finger does not disclose the delivery and discharge elements 15a (in the temperature controlling device) are connected by at least one channel for conveying a flowable medium as well as at least one coupling device which can be separated from the channel. In the same field of endeavor (for temperature controlling of a device), Chen discloses that, as illustrated in Figs. 1 and 7, in order to control the temperature of the device 5 (a water block connected with a water-cooled exhaust 6 as shown in Fig. 7) the gripper type dual stop-reversal quick-release connector (related to claim 7), and its water supply device and water-cooling system are primarily applied to pipelines such as those for transmitting fluids. During the process of transmitting the fluids through the pipeline, the connector structure separate the pipeline to interrupt the transmission without causing leakage of the fluid from the pipeline. The connector structure comprises a first joint 1 (for example, the equivalence to the channel 60), and a second joint 2 (for example, the equivalence to the coupling device 62) connected to the first join 1 ([0017]). Thus, Chen discloses that, at least one channel (the first joint 1 in Fig. 1 of the teachings of Chen) for conveying a flowable medium (for example, water) as well as at least one coupling device (the second joint 2 in Fig. 1 of the teachings of Chen) which can be separated from the channel (related to claim 6).
Furthermore, in the same field of endeavor, quick acting coupling operable by robots, Hartl discloses that, as illustrated in Figs. 1-2, with the present invention, a coupling is provided with which a connection between the unit and the medium-carrying hose is made possible in the fastest possible way, narrow space conditions can be disregarded due to the present invention and the assembly is ensured by means of an industrial robot (page 2, lines 1-2 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finger to incorporate the teachings of Chen and Hartl to provide that at least one channel for conveying a flowable medium as well as at least one coupling device which can be separated from the channel, characterized in that the changing device is suitable and intended to separate and/or to connect the coupling device and/or break and/or to make a flow connection between the channel and the coupling device, and the assembly is ensured by means of an industrial robot. Doing so would be possible to provide a quick fluid connection without causing leakage and are independent of the given space conditions and at the same time have operability by industrial robots, as recognized by Chen ([0017]) and Hartl (page 2, lines 17-25).
Regarding claim 2, Finger discloses that, as illustrated in Fig. 8, the apparatus is characterized in that the changing device (Fig. 8, item 40) is a changing robot (as shown) and the changing operation takes place automatically.
Regarding claims 3-4, Finger discloses that, as illustrated in Fig. 7, there at least one delivery and discharge elements 15a attached to the blow mould support shell 15 (half). Thus, for each shaping station there are at least two delivery and discharge elements 15a attached to each blow moulding device. Further, these two delivery and discharge elements 15a can be arranged at the same height levels or different height levels by rearrangement of them (related to claim 4).
Finger discloses the claimed invention except for the rearrangement of delivery and discharge elements 15a. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange delivery and discharge elements 15a, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange delivery and discharge elements 15a for the purpose of imparting alternative design options.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finger to incorporate the teachings of Chen to provide that the apparatus is characterized in that the reshaping station has at least two and a plurality (duplication) of coupling devices and/or the changing device has at least two and a plurality of interfaces for breaking and/or making a flow connection and at least two coupling devices are arranged at different height levels. Doing so would be possible to provide a quick fluid connection without causing leakage, as recognized by Chen ([0017]).
Regarding claim 5, Finger discloses that, as illustrated in Fig. 7, there are at least two delivery and discharge elements 15a attached to the blow mould support shell 15 (half + half). However, Finger does not explicitly disclose the coupling device. Chen discloses that, during the process of transmitting the fluids through the pipeline, the connector structure separate the pipeline to interrupt the transmission without causing leakage of the fluid from the pipeline. The connector structure comprises a first joint 1 (for example, the equivalence to the channel 60), and a second joint 2 (for example, the equivalence to the coupling device 62) connected to the first join 1 ([0017]). Thus, Chen discloses that, the apparatus is characterized in that the reshaping device has at least two coupling devices and the changing device is suitable and intended separate and/or to connect the two coupling devices successively.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finger to incorporate the teachings of Chen to provide that the apparatus is characterized in that the reshaping device has at least two coupling devices and the changing device is suitable and intended separate and/or to connect the two coupling devices successively. Doing so would be possible to provide a quick fluid connection without causing leakage, as recognized by Chen ([0017]).
Regarding claim 9, Finger discloses that the gripping device may comprise at least one drive which causes a movement of at least one of those holding elements (such a latching). This drive can be either an electric, hydraulic or pneumatic drive ([0036]). Thus, Finger discloses the apparatus is characterized in that a pneumatic connection for releasing a latching of a blow moulding device can be produced by the changing device.
Regarding claim 10, Finger discloses the changing device. However, Finger does not explicitly disclose the channel and the coupling device. Chen disclose the channel and the coupling device ([0017]).
    It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finger to incorporate the teachings of Chen to provide that at least one channel for conveying a flowable medium as well as at least one coupling device which can be separated from the channel, characterized in that the changing device is suitable and intended to separate and/or to connect the coupling device and/or break and/or to make a flow connection between the channel and the coupling device. Doing so would be possible to provide a quick fluid connection without causing leakage, as recognized by Chen ([0017]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finger et al. and Chen et al as applied to claim 1 above, further in view of Geltinger et al. (US 2015/0343696).
Regarding claim 8, the combination does not disclose the coupling device is designed to be self-sealing. In the same filed of endeavor, blow moulding, Geltinger discloses that, these coupling devices are preferably self-sealing coupling devices ([0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Geltinger to provide that these coupling devices are preferably self-sealing coupling devices. Doing so would be possible to prevent leakage during separating the coupling device with the channel.
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finger et al. and Chen et al as applied to claim 1 above, further in view of Martini et al. (US 8,985,990).
Regarding claim 12, the combination does not explicitly disclose the reshaping device is arranged in a clean room. In the sane field of endeavor, blow moulding, Martini discloses that, the apparatus is characterized in that the reshaping device (Fig. 1, item 8) is arranged in a clean room (col. 2, lines 11-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Martini to provide that the apparatus is characterized in that the reshaping device (Fig. 1, item 8) is arranged in a clean room. Doing so would be possible to prevent contamination during the forming process.   
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered. 
In response to applicant’s arguments in claim 1 (as amended) that there is no teaching that “the changing device includes a device which automatically releases and/or connects the coupling device of the blow moulding device during gripping of the blow moulding device”, it is not persuasive. 
Finger does not explicitly disclose that the changing device includes a device which automatically releases and/or connects the coupling device of the blow moulding device during gripping of the blow moulding device.
However, Finger discloses that, as illustrated in Figs. 7, 9, and 10, this changing device 40 has a first swiveling arm 56 as well as a second swiveling arm 54 ([0132]). Reference numbers 122, 124, 132 and 134 mark communication links for connecting a hydraulic or pneumatic medium. In Fig. 14b, the retaining elements 142 are shown to fasten the gripping means 52 on an arm ([0155], lines 16-20). Thus, the changing robot grabs the entirety blow moulding device and replaces it by a likewise entire and in particular also composed blow moulding device (col. 0028, lines 5-8). 
In summary, it is clear that, in the teachings of Finger, the changing robot automatically manipulate communication links for connecting (or disconnecting) a hydraulic or pneumatic medium.
Furthermore, Finger discloses the claimed invention except for the changing device including a device which automatically releases and/or connects the coupling device of the blow moulding device during gripping of the blow moulding device.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made Finger, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art.  One would have been motivated to automate the changing device in order to improve efficiency of the operation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742